ORDER

PER CURIAM.
AND NOW, this 15th day of February, 2012, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
1. Is conspiracy to commit third-degree murder a cognizable offense under Pennsylvania law?
2. In the alternative, if conspiracy to commit third-degree murder is not a cognizable offense under Pennsylvania’s *457law, did the Superior Court contradict this Court’s precedent by failing to modify the judgment to a cognizable offense, ie., conspiracy to commit aggravated assault?
It is further ordered that this appeal is consolidated with the appeals at 144 EAL 2011 and 277 EAL 2011. A briefing schedule in these appeals will issue as directed at 144 EAL 2011.